DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 9/30/19 and 4/30/21 have been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-3, 5, 8-10, 14, 16-17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Bock (US 2016/0133410).
 	With respect to claim 1, Bock discloses a system (Fig. 1 10), comprising: a switch device (Fig.1 16), comprising: an armature (Fig. 13 118) configured to move between a first position that electrically couples a first contact (Fig. 14 96) to a second contact (Fig. 14 98) and a second position that electrically uncouples (Fig. 12 122 raised) the first contact from the second contact; a coil (Fig. 8 112) configured to receive a voltage (Fig. 25 voltage from 248 via 232) configured to magnetize the coil, thereby causing the armature to move from the first position to the second position; and a control system (Fig. 25 224) configured to: receive a first dataset (Fig. 55 566-570) associated with a type of load device (Fig. 1 14) coupled to the switch device; determine (Fig. 28 260-262) 

 	With respect to claim 5, Bock discloses the system of claim 3, wherein the protection equipment comprises a circuit breaker, switchgear, or both [paragraph 107]. 
 	With respect to claim 8, Bock discloses a control system (Fig. 1 10), comprising a .
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2016/0133410) in view of Kumar (US 5,266,891).
 	With respect to claim 7, Bock discloses the system of claim 1 as set forth above, and remains silent as to whether the load (Fig. 1 14) contains plural load devices. It was known at the time of filing of the invention to implement plural load devices in parallel.
 	Kumar discloses a plurality of load devices (Fig. 1 12) coupled in parallel [column 1, line 54]. It would have been obvious to one of ordinary skill in the art to implement wherein the control system is configured to: receive a second dataset associated with a 
 	With respect to claim 13, Bock discloses the control system of claim 8 as set forth above and remains silent as to whether the load (Fig. 1 14) contains plural load devices. It was known at the time of filing of the invention to implement plural load devices in parallel.
 	Kumar discloses a plurality of load devices (Fig. 1 12) coupled in parallel [column 1, line 54]. It would have been obvious to one of ordinary skill in the art to implement wherein the processor is configured to: receive a third dataset associated with a plurality of load conditions for a plurality of load devices coupled in parallel with the load device; and adjust the switching profile based on the third dataset, in order to protect the load by disconnecting power from the load when receiving an instruction to do so from any of the parallel loads. 

 	With respect to claim 19, Bock in view of Kumar make obvious a method as set forth above. See claim 13 for additional details. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bock (US 2016/0133410) in view of Bruhn (US 2018/0219481).

 	  Bruhn discloses determining whether a load is inductive load (paragraph 58) or a capacitive load (paragraph 59). It would have been obvious to one of ordinary skill at the time of filing of the invention in the art to implement wherein the first dataset is indicative of an inductive load or a capacitive load, in order to determine the load type and switch at the appropriate phase relation time. 
Allowable Subject Matter
 	Claims 4, 6, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to  claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the second dataset comprises sensitivity data associated with the protection equipment.  	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the 
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the third dataset comprises sensitivity data associated with the protection equipment.  	With respect to claim 12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the processor is configured to adjust the switching profile to prevent inadvertent tripping of the protection equipment. 
 	With respect to claim 15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the first dataset comprises nameplate data acquired via the load device. 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckerman (US 2010/0265629) discloses generating a current profile for a relay coil. Schaper (US 2015/0348734) discloses using a current profile for protection in a breaker. Lakshamanan (US 2016/0358722) discloses remotely configuring a circuit breaker.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839